Citation Nr: 0518053	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 
percent for arthritis of the right knee.

2.  Entitlement to an increased rating for instability of 
the right knee, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1945 to January 
1949.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
by the Columbia, South Carolina Department of Veterans 
Affairs (VA) Regional Office (RO). 


REMAND

The veteran contends that his service-connected right knee 
disabilities are worse than currently evaluated.  The Board 
notes that, by rating decision dated in August 2003, the 
veteran was awarded separate ratings for instability and 
arthritis of the right knee.  See VAOPGCPREC 23-97, 62 Fed. 
Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,704  (August 14, 1998).  

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  

Although the veteran was afforded a VA examination in July 
2003 to determine the current degree of severity of his knee 
disability, the Board has determined that the report of this 
examination is not adequate for rating purposes because it 
does not address all pertinent disability factors set forth 
in 38 C.F.R. §§ 4.40, 4.45 (2004).  Specifically, the 
examiner did not assess functional impairment due to pain, 
incoordination, weakened movement, excess fatigability and 
flare-ups in terms of additional degrees of limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Therefore, the veteran should be afforded a new VA 
examination.

Furthermore, the Board notes that, upon VA examination in 
July 2003, the veteran complained of numbness on the anterior 
and lateral aspects of the right knee.  The veteran reported 
that the numbness had been present since service, but had 
recently spread to include the entire right knee and the 
distal right thigh.  Upon examination, decreased sensation 
was noted over the right knee and right thigh.  

The Board finds that a new VA examination is needed to 
distinguish the manifestations of the veteran's service-
connected right knee disabilities from those of any other 
right knee disability of the veteran.  Specifically, the 
examiner should provide an opinion as to whether it is at 
least as likely as not that the veteran's neurological 
complaints and findings are etiologically related to his 
service-connected right knee disability.  Thereafter, the RO 
should address whether service connection is warranted for 
additional right knee disability.  

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:  

1.  The RO or the AMC should obtain a 
copy of any pertinent VA outpatient 
records for the period since May 2003.

2.  Then, the RO or the AMC should 
arrange for the veteran to undergo a VA 
examination by a physician(s) with 
appropriate expertise to determine the 
nature and extent of impairment from the 
veteran's service-connected right knee 
disabilities.  The claims file must be 
provided to the examiner(s) and 
consideration of such should be reflected 
in the completed examination report(s).  
Any indicated studies should be 
performed.  

To the extent possible, the 
manifestations of the service-connected 
right knee disabilities should be 
distinguished from those of any other 
right knee disability of the veteran.  
With respect to any other right knee 
disability found to be present, to 
specifically include any neurological 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the disorder is 
etiologically related to service or was 
caused or chronically worsened by the 
service-connected right knee 
disabilities. 

In addition, the examiner should 
undertake range of motion studies for the 
right knee, noting the exact measurements 
for flexion and extension, specifically 
identifying any excursion of motion 
accompanied by pain.  The examiner should 
identify any objective evidence of pain 
and attempt to assess the extent of any 
pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  If this is not 
possible, the examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits of functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not possible, the 
examiner should so state.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the right 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  

The examiner should also provide an 
opinion concerning the impact of the 
right knee disability on the veteran's 
ability to work and provide the 
supporting rationale for this opinion.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for additional right 
knee disability and inform the veteran of 
his appellate rights with respect to this 
decision.  

5.  The RO or the AMC should also 
readjudicate the issues on appeal in 
light of all pertinent evidence and legal 
authority.  The RO should specifically 
consider whether separate ratings are 
warranted for limitation of flexion of 
the right knee, limitation of extension 
of the right knee, and recurrent 
subluxation or lateral instability of the 
right knee.

6.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO or the AMC should 
issue to the veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




